 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00234-JAD-GWF
 4
                    Plaintiff,                           ORDER
 5
            v.                                                ECF No. 43
 6
     GREGORIO NIEVES,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                             January 22, 2019, at
     January 4, 2019 at 9:30 a.m., be vacated and continued to ________________  at the
                                                                                    thehour
                                                                                        hourof

12   ___:___ __.m.; or to a time and date convenient to the court.
     of 9:30 a.m.
13          DATED this 28th day of December, 2018.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
